          Case 1:21-cv-00995-PAC Document 23 Filed 04/12/21 Page 1 of 1




                                            April 12, 2021
By ECF
Hon. Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007
       Re:     Securities and Exchange Commission v. Lev Parnas and David Correia, 21 Civ. 995 (PAC)
Dear Judge Crotty:
         Plaintiff Securities and Exchange Commission (the “Commission”), joined by defendant
David Corriea (“Correia”), respectfully request that the Court lift its stay of this case (Dkt. No. 22)
for the limited purpose of seeking approval of a proposed final consent judgment against Correia
(the “Proposed Final Judgment”). The U.S. Attorney’s Office for the Southern District of New
York, which moved to stay this case, has no objection to the stay being lifted for this limited
purpose. Counsel for defendant Lev Parnas has not responded to the Commission’s requests for his
position by email on April 8 and 9. The Commission and Correia further request that, if the Court
temporarily lifts the stay, it approve the Proposed Final Judgment, which would fully resolve the
Commission’s remaining claims against Correia in this action.
          The Proposed Final Judgment is fair and reasonable and in the public interest. See, e.g., SEC
v. Citigroup Global Markets, Inc., 752 F.3d 285 (2d Cir. 2014) (setting out standard for reviewing
proposed consent judgments in government enforcement actions). Among other things, the
Proposed Final Judgment would (1) permanently enjoin Correia from committing further violations
of the antifraud and broker registration provisions of the federal securities laws the Commission’s
Complaint alleges he violated; and (2) order Correia to pay disgorgement of $43,650, together with
prejudgment interest thereon of $10,406, deemed satisfied by the order of restitution entered against
Correia in United States v. Lev Parnas, et al., 19 Cr. 725 (JPO) (S.D.N.Y.). The Proposed Final
Judgment would not impose a civil penalty against Correia.
        If the Court approves the Proposed Final Judgment, the Commission respectfully requests
that the Court docket the executed Final Judgment with the consent attached.
                                                       Respectfully submitted,
                                                       /s/ Lee A. Greenwood
                                                       Lee A. Greenwood
                                                       Senior Trial Counsel
cc:    All counsel of record (by ECF)
       Defendant David Correia (pro se) (by email)
